Filed 11/2/21
                 CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                  SECOND APPELLATE DISTRICT

                            DIVISION SIX


 STACY MITCHELL,                        2d Civil No. B309123
                                      (Super. Ct. No. 56-2019-
      Plaintiff and Appellant,        00528548-CU-PO-VTA)
                                         (Ventura County)
 v.

 LOS ROBLES REGIONAL
 MEDICAL CENTER,

      Defendant and Respondent.



             Stacy Mitchell fell in the Emergency Department at
Los Robles Regional Medical Center (Hospital) bruising her face
and badly injuring her knee. The trial court granted summary
judgment to Hospital because Mitchell filed her complaint beyond
the one-year statute of limitations for medical professional
negligence. (Code Civ. Proc., § 340.5.)1 Appellant contends the
trial court erred because Hospital’s negligence did not involve the
provision of medical services. We affirm.




      All further statutory references are to the Code of Civil
        1

Procedure, unless otherwise noted.
                               FACTS
             On the evening of May 26, 2017, appellant, in
distress over the death of a pet, swallowed 60 Naproxen tablets.
She vomited twice and had abdominal cramps. Appellant,
accompanied by her husband, “presented” at the Hospital
emergency department at 7:23 a.m. on May 27. An emergency
room physician took her history and noted that appellant was
still experiencing nausea and abdominal pain and had a resting
tremor. Appellant was alert, oriented and had no acute distress.
The physician noted no motor deficits or sensory deficits. His
impression was that appellant had suffered an acute kidney
injury.
             At 8:05 a.m., the registered nurse assigned to
appellant noted her history of nausea and vomiting and her
muscle tremor. Appellant was calm and cooperative and not
experiencing pain. The nurse placed an IV catheter in
appellant’s left forearm.
             Nearly two hours later, the nurse noted that
appellant walked to the toilet with assistance from her husband.
He further noted that appellant walked back to her bed without
assistance. On the way back, appellant fell, causing abrasions to
her nose and forehead and severely injuring her knee.
             About 30 minutes after the fall, appellant was seen
by an internal medicine physician. Appellant told the physician
that, on the way back from the restroom, her legs just “gave out”
and she fell to the floor.
             Appellant was admitted to the hospital where she
was treated with antibiotics for possible sepsis. A head CT scan
showed no intracranial findings and a chest x-ray showed no
acute cardiopulmonary findings. An x-ray and CT scan of




                                2
appellant’s knee showed serious injuries. The orthopedic surgeon
who met with appellant on May 28 determined that surgery was
not required. He recommended using a knee immobilizer and
crutches with limited weightbearing. Appellant was referred to
physical therapy. She was discharged from Hospital on May 30,
2017.
              Appellant later explained that she told the nurse she
needed to use the restroom and he told her to go. He did not offer
to accompany her. She believed she fell because she felt “jittery,”
“shaky” and “sick.” Her leg just “gave out.” There was nothing
wrong with the floor. Appellant’s husband agreed. He noticed no
difficulties with the lighting or the floor surface in the emergency
room. It was not slippery or wet.
              Respondent’s expert on nursing opined that “the
nurses and non-physician personnel of [respondent] complied
with the standard of care in all aspects with this patient’s
treatment in the Emergency Department.” When a person seeks
professional medical services in an emergency room, Hospital and
its staff, have a duty to provide care appropriate to the patient’s
needs. The nursing staff had no reason to suspect appellant
presented a high fall risk because she did not complain of
dizziness and had no observed balance problems. It was within
the standard of care for the nurse to allow appellant to walk to
the bathroom alone.
                     PROCEDURAL HISTORY
              Appellant filed her complaint for general negligence
and premises liability on May 17, 2019. The complaint alleges
that Hospital staff did not accompany her to the restroom, even
though she needed assistance, and that she fell as a result.
Hospital’s motion for summary judgment argued the complaint




                                 3
stated a cause of action for professional negligence, rather than
general negligence or premises liability, and was therefore time
barred under section 340.5. In addition, respondent argued, the
premises liability claim failed because appellant herself stated
that the condition of the floor did not contribute to her fall.
Finally, even if appellant’s cause of action was for general
negligence, the care provided by respondent’s nursing staff
complied with the applicable standard of care.
             The trial court agreed with Hospital, concluding the
complaint was time barred under section 340.5 because the
nursing staff’s decision to not assist appellant in walking to the
restroom was “integrally related” to her medical care and
treatment. It also remarked that appellant provided no evidence
in support of the cause of action for premises liability and did not
dispute respondent’s statement that her fall was unrelated to the
condition of the floor. It also noted that there was no factual
dispute concerning the general negligence cause of action because
appellant presented no evidence refuting the opinion of
respondent’s expert witness that the nursing care provided to
appellant complied with the standard of care.
                     STANDARD OF REVIEW
             The trial court must grant a motion for summary
judgment “if all the papers submitted show that there is no
triable issue as to any material fact and that the moving party is
entitled to a judgment as a matter of law.” (§ 437c, subd. (c).) We
review the order granting summary judgment de novo. (Johnson
v. Open Door Community Health Centers (2017) 15 Cal.App.5th
153, 157.)




                                 4
                           DISCUSSION2
             A personal injury action generally must be filed
within two years of the date on which the negligent act or
omission occurred. (§ 335.1.) When the cause of action is for
“injury or death against a health care provider based upon such
person’s alleged professional negligence, the time for the
commencement of action shall be three years after the date of
injury or one year after the plaintiff discovers, or through the use
of reasonable diligence should have discovered, the injury,
whichever occurs first.” (§ 340.5.)
             A “health care provider” within the meaning of the
statute is “any person licensed or certified pursuant to” various
statutory schemes including, as relevant here, the Nursing
Practice Act. (§ 340.5, subd. (1); Bus. & Prof. Code, § 2725, et
seq.) Professional negligence includes, “a negligent act or


      2 The notice of appeal states that the appeal is taken from a
judgment after an order granting summary judgment. The
record provided by appellant, however, contains no such
judgment. “As numerous published appellate opinions have
pointed out, an order granting summary judgment is not an
appealable order.” (Levy v. Skywalker Sound (2003) 108
Cal.App.4th 753, 761, fn. 7.) However, the order granting the
motion for summary judgment disposed of each cause of action
alleged in appellant’s complaint. Respondent has not moved to
dismiss the appeal and has not been prejudiced by the failure to
secure an appealable judgment because it has fully briefed
appellant’s challenges to the order. (Hedwall v. PCMV, LLC
(2018) 22 Cal.App.5th 564, 571.) In the interest of justice and to
avoid delay, we construe the order granting summary judgment
as incorporating an appealable judgment, and the notice of
appeal as appealing from such judgment. (Levy, supra, at p. 761,
fn. 7; Avila v. Standard Oil Co. (1985) 167 Cal.App.3d 441, 445.)



                                 5
omission to act by a health care provider in the rendering of
professional services, which act or omission is the proximate
cause of a personal injury or wrongful death, provided that such
services are within the scope of services for which the provider is
licensed and which are not within any restriction imposed by the
licensing agency or licensed hospital.” (§ 340.5, subd. (2); see
also, Aldana v. Stillwagon (2016) 2 Cal.App.5th 1, 6-7.)
              Appellant filed her complaint more than one year
after the date of her injury. The question then, is whether her
complaint is barred by the one-year statute of limitations in
section 340.5 because it is a cause of action for “professional
negligence” within the meaning of the statute. Appellant
contends it is not, because helping someone walk to and from the
toilet is not a professional medical service. We disagree.
              Flores v. Presbyterian Intercommunity Hospital
(2016) 63 Cal.4th 75 (Flores) explained that section 340.5 draws a
distinction “between the professional obligations of hospitals in
the rendering of medical care to their patients and the obligations
hospitals have, simply by virtue of operating facilities open to the
public, to maintain their premises in a manner that preserves the
well-being and safety of all users.” (Flores, supra, at p. 87.)
Section 340.5 provides the applicable statute of limitations where
the complaint alleges “injury suffered as a result of negligence in
rendering the professional services that hospitals and others
provide by virtue of being health care professionals: that is, the
provision of medical care to patients.” (Flores, supra, at p. 88.)
              By contrast, section 340.5 does not apply where the
complaint alleges negligence in “the maintenance of equipment
and premises that are merely convenient for, or incidental to, the
provision of medical care to a patient. . . . Even those parts of a




                                 6
hospital dedicated primarily to patient care typically contain
numerous items of furniture and equipment – tables, televisions,
toilets, and so on – that are provided primarily for the comfort
and convenience of patients and visitors, but generally play no
part in the patient’s medical diagnosis or treatment. Although a
defect in such equipment may injure patients as well as visitors
or staff, a hospital’s general duty to keep such items in good
repair generally overlaps with the ‘obligations that all persons
subject to California’s laws have’ [citation], and thus will not give
rise to a claim for professional negligence.” (Flores, supra, 63
Cal.4th at pp. 88-89.)
              Here, the undisputed facts establish appellant was a
patient in the emergency room being monitored and awaiting
treatment when she fell while walking back to her room after
using the toilet. Appellant’s declaration states that she needed to
use the toilet but felt “jittery, shaky and sick,” and was not
confident she could do so with only her husband’s assistance. She
and her husband asked Hospital staff for help, but no one was
available. Eventually, she walked to the toilet with her
husband’s assistance. On the way back to her room, her leg “gave
out,” and she fell. Appellant testified in her deposition that there
was nothing wrong with the floor where she fell. Her husband
agreed with that assessment.
              Appellant alleges that respondent’s nurses
negligently failed to assist her in walking to and from the toilet,
causing her fall. A nurse’s professional duties include providing
“[d]irect and indirect patient care services that ensure the safety,
comfort, personal hygiene, and protection of patients . . . .” (Bus.
& Prof. Code, § 2725, subd. (b)(1).) Appellant’s allegation that
she fell because the nurse did not assist her in using the toilet is




                                 7
an allegation that the nurse breached his professional duties.
For this reason, we conclude the complaint alleges a cause of
action for professional medical negligence, rather than general
negligence or premises liability. Section 340.5 provides the
applicable statute of limitations. Because appellant’s complaint
was filed more than one year after her injury, it is time barred.
             We recognize that accompanying someone to the
restroom is not a sophisticated medical procedure. But that is
not determinative. Section 340.5 applies to more than tasks that
“require advanced medical skills and training. A medical
professional or other hospital staff member may commit a
negligent act in rendering medical care, thereby causing a
patient’s injury, even where no particular medical skills were
required to complete the task at hand.” (Flores, supra, 63 Cal.4th
at p. 85.) Instead, the statute applies to “actions alleging injury
suffered as a result of negligence in rendering the professional
services that hospitals and others provide by virtue of being
health care professionals: that is, the provision of medical care to
patients.” (Id. at p. 88.)
             Here, the nursing staff’s judgment that appellant
could use the restroom without their assistance was a judgment
made in the course of providing medical care to her. Their duty
to, for example, protect her from falling while walking in the
emergency room was a duty owed to a patient, not a member of
the general public. For this reason, we conclude the claim is one
for professional negligence to which section 340.5 applies.
                           CONCLUSION
             Because the complaint alleges a cause of action for
professional medical negligence, the one-year statute of
limitations provided in section 340.5 applies and is time-barred.




                                 8
             The judgment is affirmed. Respondent shall recover
its costs on appeal.
             CERTIFIED FOR PUBLICATION.




                                   YEGAN, Acting P. J.

We concur:


             PERREN, J.


             TANGEMAN, J.




                               9
                   Jeffrey G. Bennett, Judge

               Superior Court County of Ventura

                ______________________________

           Pick & Boydston and Brian D. Boydston, for Plaintiff
and Appellant.
           Dummit, Buchholz & Trapp and Kevin S. Tanaka, for
Defendant and Respondent.